Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The applicant’s amendments/remarks dated 03/17/2022 have been received, entered, and fully considered. Claims 1, 5, 15, 19, and 20 are amended. Claims 2, 7-14, 17-18 are cancelled. Claims 1, 3-6, 15-16, and 19-20 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emunds (US 8,910,910).
Regarding claim 15, Emunds discloses a method for preventing flow separation on a winglet inboard surface (Fig. 3, #70; Col. 1, lines 54-58; Col. 3, lines 10, 16-17) of the winglet extending from a wingtip of an aircraft wing at high angle of sideslip (i.e. functional). 
positioning a flow fence on a wing upper surface (Fig. 4, #70, 100; Col. 7, lines 18-21). 
Fig. 4, #100, 107; Col. 7, lines 40-43). 
extending the flow fence on the wing upper surface to a first position with the winglet (Fig. 4, #100; Col. 7, lines 27-32) and wrapping the flow fence around the wing leading edge (Fig. 4, #100, 60) to a second position on the wing lower surface of the wing (Col. 7, lines 27-32).
wherein the flow fence (100, Fig. 4) is adapted to generate vortices between the flow fence and the winglet by airflow flowing from a wing lower surface to the wing upper surface around Page 3 of 11Application No.: 16/217756Reply to Office action of: December 21, 2021 the wingtip and a wing leading edge, wherein the vortices redirect airflow to limit low- pressure peaks on a winglet leading edge (i.e. functional. Similar structures would generate or result the same characteristic airflows).
Additionally, whether or not 2%-15% of the wing span exceeds 100% of the winglet root chord is entirely dependent on the chosen aircraft. As a person of ordinary skill in the art is also one of ordinary creativity, it would have been obvious to select the parameters to suit the problem at hand.
Emunds discloses the claimed invention except extending the flow fence on the wing upper surface to a first position overlapping with the winglet.  It would have been an obvious matter of design choice to extend the flow fence on the wing upper surface to a first position overlapping with the winglet, since applicant has not disclosed that overlapping the flow fence and the winglet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with flow fence and winglets disclosed in Emunds.


Regarding claim 16, Emunds discloses a method that anticipates or, in the alternative, renders obvious the method of instant claim 15. Emunds further discloses a winglet (Fig. 2, W1 and W2) having a winglet leading edge (Fig. 4, W-EL) aft of the wing leading edge (Fig. 4, #60). Emunds further discloses positioning the fence starting at a position between the winglet leading edge and the wing trailing edge and/or winglet trailing edge on the wing upper surface (Fig. 4, #100, 50, W-ET; Col. 7, lines 27-32).
Regarding claim 19, Emunds discloses a method that anticipates or, in the alternative, renders obvious the method of instant claim 18. Emunds further discloses positioning the fence ending at a location between the wing leading edge and the wing trailing edge and/or winglet trailing edge on the wing lower surface (Fig. 4, #100, 50, W-ET; Col. 7, lines 27-32).
Regarding claim 20, Emunds discloses an aircraft wing (Fig. 1, #10a, 10b; Col. 4, lines 21-23) comprising 
a leading edge (Fig. 4, #60), a trailing edge (Fig. 4, #50), an upper surface (Fig. 3, #70), and a lower surface (Fig. 3, #80); wherein the wing extends from a root (Fig. 2, #105, 106) to a wingtip (Fig. 2, elements W1 and W2).
a winglet (Fig. 2, W1 and W2) having a winglet leading edge (Fig. 4, W-EL) aft of the wing leading edge (Fig. 4, #60), a winglet trailing edge (Fig. 4, W-ET), a winglet inboard surface (Fig. 3, #70), a winglet outboard surface (Fig. 3, #80), a winglet root (Fig. 3, E1), and a winglet tip (Fig. 3, E2).
a flow fence (Fig. 1 and 3, #100) disposed on the wing surface inboard from the winglet (Col. 7, lines 38-43) in a top planform view of the wing where in an outboard side view of the winglet the flow fence extends from the first position 
Fig. 4, #100; Col. 7, lines 27-32) to a position on the wing lower surface (Fig. 4, #100; Col. 7, lines 27-32).
a flow fence (Fig. 1 and 3, #100) disposed on the wing surface inboard from the winglet(Col. 7, lines 38-43)  in a top planform view of the wing (Fig. 4), where in an outboard side view of the winglet the flow fence extends from a first position located on the wing upper surface (Fig. 4, #100; Col. 7, lines 27-32) with the winglet (Fig. 4) to a second position located on the wing lower surface.  Emunds further discloses the flow fence is located at a spanwise distance between 75%-98% of the span (Fig. 4, #100, 107; Col. 7, lines 40-43). Emunds discloses this configuration delays or prevents flow separation on the winglet inboard surface at high sideslip angle (Col. 7, lines 33-35).
wherein the flow fence is adapted to generate vortices between the flow fence and the winglet by airflow flowing from the wing lower surface to the wing upper surface Page 4 of 11Application No.: 16/217756 Reply to Office action of: December 21, 2021 around the wingtip and the wing leading edge, wherein the vortices redirect airflow to limit low-pressure peaks on the winglet leading edge(i.e. functional. Similar structures would generate or result the same characteristic airflows), wherein the flow fence is adapted to delay and/or prevent airflow separation on the winglet inboard surface at high angle of sideslip, increasing lateral stability and linearizing aircraft behavior at high angle of sideslip(i.e. functional. Similar structures would generate or result the same characteristic airflows).
Additionally, the examiner submits that Emunds renders obvious the limitation of the instant claim. In particular, whether or not 2%-15% of the wing span exceeds 100% of the winglet root chord is entirely dependent on the chosen aircraft. As a person of ordinary skill in the art is 
Emunds discloses the claimed invention except extending the flow fence  from the first position on the wing upper surface which overlaps with the winglet.  It would have been an obvious matter of design choice to extend the flow fence  from the first position on the wing upper surface to overlaps with the winglet, since applicant has not disclosed that overlapping the flow fence and the winglet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with flow fence and winglets disclosed in Emunds.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Response to Arguments
Applicant’s remarks and amendments filed 03/17/2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and its dependents 3-6 have been withdrawn and hereby allowed. 
Applicant's arguments filed on page 10 of the remarks that ‘…Claim 15….and Claim 20 are amended similar to claim 1…” have been fully considered but they are not persuasive. Claim 15 and 20 are not amended similar to the amendments made in Claim 1. In claim 1, in the flow fence extension from a first position to the second position, the location of  first and second position  are clearly indicated  in reference to the leading edges/trailing edges of wing and winglet. In claims 15 and 20 the first and second locations are just on the top and bottom surfaces of the wing. The examiner advises the applicant to amend the limitation of claims 15 and  20 with the limitations of the amendment made to claim 1.

Conclusion

US-6126118-A, herein Fujino, is considered relevant because the operating principle and structure of the flow fence (Fig. 3, #5) described therein is substantially similar to that of the instant application. The main difference arises in that Fujino locates the fence near a pylon for a nacelle rather than a wing tip or winglet. As winglets and nacelle pylons are generally oriented in a direction substantially non-parallel to the wing surface, the fence described in Fujino has an effect on the flow over the pylon that is substantially similar to that produced by the fence in the instant application over the winglet.
WO-2013007396-A1 is considered relevant because it discloses a wing tip device (Fig. 4, #141) that is structurally similar to that of the instant application and is further located at a position substantially equal to that of the fence in the current application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642